Mr. Justice Aldrey
delivered the opinion of the court.
The transcript of the evidence having been prepared by *753the stenographer on June 17, 1925, the 24th of August was set for its approval by the judge who presided at the trial, but the judge having been suspended in office, the transcript was not approved on thát day, and, as appears from an affidavit of the attorney for the appellants, he thereafter requested the cleric to suggest to the judge that a day be •set for the approval of the transcript of the evidence in the expectancy that the judge would return, but the judge did not return and was appointed to another district, whereupon the transcript was sent him and approved by him on the 9th of the month of December.
When the dismissal of this appeal was moved for the approval of the transcript of the evidence for the appeal was pending, and in view of the facts stated we reach the conclusion that the delay in approving it was due to the not unwarranted belief of the appellants that the judge would return, rather than to a voluntary abandonment and delay in prosecuting the appeal, for which reason the motion is. overruled.
Mr. Justice Wolf took no part in the decision of this case.